Order entered March 28, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01049-CR
                                     No. 05-12-01050-CR
                                     No. 05-12-01051-CR
                                     No. 05-12-01052-CR
                                     No. 05-12-01053-CR
                                     No. 05-12-01054-CR
                                     No. 05-12-01055-CR

                           LORENSO DEMON HICKS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
         Trial Court Cause Nos. F09-24069-Q, F09-24070-Q, F09-24081-Q, F09-24091-Q,
                           F09-40606-Q, F09-40635-Q, F10-63192-Q

                                         ORDER
          The Court GRANTS appellant’s March 25, 2013 motion for extension of time to file

appellant’s brief.


          We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE